United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2285
                       ___________________________

                              Michael Paul Shelton

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   McLeod County; McLeod County Jail; Sheriff Scott Rehmann, in his official
  capacity as Sheriff of McLeod County; John Doe; Jane Doe, #1; Jane Doe, #2;
   Various Unknown Corrections Officers, Doctors, and Nurses, assigned to the
                              McLeod County Jail

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                  ____________

                             Submitted: May 7, 2019
                              Filed: May 10, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       Michael Shelton appeals after the district court1 adversely granted summary
judgment on his 42 U.S.C. § 1983 complaint claiming that jail officials were
deliberately indifferent to his serious medical needs. Having carefully reviewed the
record and the parties’ arguments on appeal, we conclude that the grant of summary
judgment was proper. See Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017) (grant
of summary judgment is reviewed de novo); see also Saylor v. Nebraska, 812 F.3d
637, 644 (8th Cir. 2016) (discussing medical deliberate-indifference standard; the
plaintiff must prove, inter alia, that the defendants actually knew of but deliberately
disregarded his serious medical need); Meuir v. Greene Cty. Jail Emps., 487 F.3d
1115, 1118–19 (8th Cir. 2007) (inmates have no constitutional right to receive a
particular or requested course of treatment, and prison doctors remain free to exercise
their independent medical judgment).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendation of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                         -2-